 444DECISIONS OFNATIONALLABOR RELATIONS BOARDStandard Plumbing and Heating Company,Inc., andSam F. Messina d/b/a Standard Plumbing Compa-nyandPlumbers and Steamfitters Local UnionNo. 141 a/w United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States andCanada, AFL-CIO. Cases 15-CA-3058 and 15-CA-3202August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn April 26, 1968, Trial Examiner John F. Funkeissued his Decision in the above-entitled consolidatedproceeding finding that Respondent Standard Plumb-ingandHeatingCompany, Inc., herein calledRespondent Standard, had engaged in and was engag-ing in certain unfair labor practices, and recommend-ing that it cease and desist therefrom and take certainaffirmative action as set forth in the attached TrialExaminer's Decision. He also found that RespondentSam F. Messina d/b/a Standard Plumbing Company,herein called Respondent Messina, had not engagedin any unfair labor practices and recommended thatthe complaint be dismissed as to them. However,the Trial Examiner found that Respondent Messina,as a successor to Respondent Standard, was obligatedto remedy the unfair labor practices of its predecessor,only from a date starting 10 days after the TrialExaminer'sDecision.The Trial Examiner furtherfound that the two Respondents did notengage incertain other unfair labor practices and recommendedthat the complaint be dismissed as to them. Thereafter,the Respondents and the General Counsel filed excep-tions to the Trial Examiner's Decision, and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Deci-sion, the exceptions and briefs, and the entire recordin these cases and hereby adopts the findings, conclu-sions,and recommendations of the Trial Examiner,with the following additions and modifications.1.The Trial Examiner found that RespondentStandard, as a member of a multiemployer bargainingassociation,was engaged in commerce within themeaning of the Act, inferring that the total dollarfigure of the Association would exceed the Board'sretail jurisdictional standard, but he did not determinewhether Respondent Standard was a retail or nonretailenterprise. The General Counsel argues that Respond-ent Standard was at all times material herein engagedin both retail and nonretail operations and that theBoard's policy for asserting jurisdiction in such acase is to apply its nonretail standard unless thenonretail aspect of the business isde minimis.AsRespondent Messina continued operations similar tohis predecessor, the General Counsel claims the nonre-tailstandard applies to him also.We find meritin the General Counsel's exceptions.The evidence shows that Respondent Standardengaged in plumbing repairs, remodeling, Roto-RooterSewer Service, and plumbing installation in housesunder construction.Dominic Messina, president ofRespondent Standard, testified that approximately 95to 98 percent of the business was repair work, leavingapproximately 3 to 5 percent of the business in thenature of plumbing installation in homes under con-struction.As argued by the General Counsel, it isthe Board's policy to apply its nonretail operationswhere the nonretail operations exceeddeminimis.'We find that the nonretail sales, which totaled between$9,000 and $16,360, exceededde minimis,and thenonretail standard is applicable. In view of the testimo-ny of Sam F. Messina, who stated that he is engagedin the same business as the predecessor, RespondentStandard, we find it is proper to apply our nonretailstandard to Respondent Messina as well. Since bothRespondents purchased (or projected figures predicttheywillpurchase)materialsvalued in excess of$50,000 from firms which in turn purchased suchmaterials directly from places outside the State ofLouisiana,we find they are engaged in commercewithin themeaningof the Act and that it will effectu-ate the purposes of the Act to assert jurisdictionover both Respondents herein.2.The Trial Examiner found, and we agree, thatRespondent Standard violated Section 8(a)(5) and(1) of the Act by failing and refusing to give fullforce and effect to the collective-bargaining contractbetween the Association and the Union, and by unilat-erally changing the terms and conditions of employ-ment of its employees. We further agree with theTrial Examiner, on the basis of the record testimony,thatRespondent Standard's offer to pay the finesof employees who might be fined by the Union did'CemeteryServiceCorporation (Park view and Springdale Cemeteries),149 NLRB 604, and cases cited therein at fn 5185 NLRB No. 63 STANDARD PLUMBING & HEATING CO., INCnot violate'Section 8(a)(1) in the circumstances ofthis case.'3.TheTrial Examiner concluded that RespondentMessina did not violate Section 8(a)(5) and (1) oftheActsince no request for bargaining was evermade on Respondent Messina. However,the TrialExaminer did find that Respondent Messina, abonafidepurchaser of Respondent Standard'sbusiness,was obligated to remedy the unfair labor practicesof Respondent Standard.Since the Trial Examinerfound no unfair labor practices against RespondentMessina,he recommended that Respondent Messinaonly be obligated to remedy the unfair labor practicesof Respondent Standard from a time after issuanceof his Trial Examiner'sDecision.The General Counselexcepted to the Trial Examiner's failure to find thatRespondent Messina violated Section 8(a)(5) and (1)by refusing to agree to and accept the contract execut-ed on April 1, 1967,by the Association and theUnion.SinceRespondent Standard was a memberof this multiemployer bargaining group,had beenamember for 20 years, and had negotiated manyof the Association's contracts,itswithdrawal fromthe Association after negotiations had been initiatedwith the Union,absent unusual circumstances notpresent or alleged herein,was untimely and its failureto honor or abide by the collective-bargaining agree-ment resulting from such negotiations was unlawful.AfterRespondent Standard continued to refuse toagree to the terms of the contract,the Union picketedRespondent Standard's premises.A month after thepicketing began and with full knowledge of the picket-ing,RespondentMessina purchased and took overthe business of Respondent Standard,asmore fullydescribed in the Trial Examiner'sDecision.WhenRespondent Standard informed its employees it wasgoing out of business,Respondent Messina also spoketo the employees and hired most of Standard's employ-ees.Without any hiatus,Respondent Messina contin-ued the business formerly operated by RespondentStandard.Sam Messina,the purchaser of Respondent Stand-ard, is the nephew of Dominic Messina and sonofFrankMessina, the two partners operatingRespondent Standard,and had also been an employeeof Respondent Standard.He was clearly aware of'Member Brown would find that Respondent Standard violated Sec8(a)(1) by theseoffersSee Leeds & Northup Company,155NLRB1292, 1294,BarneyWilkersonConstructionCo,145 NLRB 704, 716'The GeneralCounsel exceptedto the TrialExaminer's failure tofind that three named employees are unfair labor practice sinkers Thereisno showing that the three either joined or participated in the strikeagainst Respondent StandardAs any otherseparation from employmentwas neither alleged nor argued as being a violationof the Act, wewill not disturbthe Trial Examiner'sConclusionsthatthe three werenot unfair labor practicestrikers445the picketing and the reasons therefor at the timehe purchased the business of Respondent Standard.Thereafter,without any hiatus in the continuity ofthe employing enterprise, Respondent Messina contin-ued the same business as Respondent Standard, butdid not abide by the terms of the Association contracthispredecessorwas bound to honor. RespondentMessina admitted he was aware of the reasons forthe picketing and therefore can be charged with knowl-edge of his predecessor's unfair labor practices, eventhough he may not have had knowledge that formalcharges were filed. Under such circumstances, wefind that Respondent Messina, as a successor employ-er, as well as Respondent Standard, violated Section8(a)(5) and (1) by failing to agree to and abideby the terms of the contract executed April 1, 1967,and expiring March 31, 1969, between the Associationand the Union.'In fashioning a remedy for Respondent Messina'sviolation of Section 8(a)(5) and (1) of the Act, weshall not limit, as did the Trial Examiner, RespondentMessina's obligation from a date starting after receiptof the Trial Examiner's Decision.' Respondent Messi-na violated the Act from the moment he failed toabide by the terms and conditions of the Associationcontract.' Therefore, we shall order Respondent Messi-na to make whole his employees in the appropriateunit for any loss of benefits, including loss of wages,theymay have suffered from his failure to abideby the terms of the contract, and to give full forceand effect to the terms of the contract from May29, 1967, to March 31, 1969.' Although no requestto bargain has been made on Respondent Messina,his obligation to bargain did not cease with the expira-tion of the contract. Accordingly, we shall also orderRespondentMessina to bargain collectively, uponrequest,with the Union as the representative of hisemployees in the appropriate unit, and if an under-standing is reached, to embody such understandingin a signed agreement.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 4:"By failing and refusing to give full force andeffect to the collective-bargaining contract betweenthe Union and the multiemployer Association of which" William J. Burns International Detective Agency,182NLRB No.50,HackneyIron and SteelCo182 N LR B No 53'See,Perma Vinyl Corporation,Dade Plastics Co and United StatesPipe and Foundry Company,164 NLRB 9686William J.BurnsInternational Detective Agency, supra'F. W Woolworth,90 NLRB 289,Isis Plumbing and Heating Co.,138 NLRB. 716 446DECISIONS OFNATIONALLABOR RELATIONS BOARDhis predecessor was a member,Respondent Messinaviolated Section 8(a)(5) and(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner,as hereinmodified,and hereby orders that the Respondent, StandardPlumbing and HeatingCompany, Inc., Shreveport,Louisiana, its officers, agents, successors, and assigns,and the Respondent, Sam F. Messina d/b/a StandardPlumbing Company, Shreveport, Louisiana, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as modified below.The Recommended Order as to Respondent SamMessina d/b/a Standard Plumbing Company will bemodified by the following:1.Delete from paragraph 1 the words "Within10 days from receipt of this Decision" and substitutetherefor "Cease and desist from failing and refusingto... "2.Redesignate paragraphs 2, 3, and 4 as paragraphs4, 5, and 6, respectively, and insert as new paragraph2 the following: "2.Make whole its journeymenplumbers and apprentices for any loss of benefits,including loss of wages, they may have suffered fromits failure to give full force and effect to the termsand conditions of the collective-bargaining agreementset forth above."3. Insert as new paragraph 3, the following: "3.Bargain, upon request, with the Plumbing and Steam-fittersLocalUnion 141 and, if an understandingis reached, embody such understanding in a signedagreement."4.Delete from the Notice marked "Appendix B"the words "within 10 days from the date I receiveda copy of the Trial Examiner's Decision in CaseNo. 3202."5.Add as additional paragraph to the notice marked"Appendix B" the following:IWILL make whole my journeymen plumbersand apprentices for any loss of benefits, includingloss of wages, they may have lost because ofmy failure to give full force and effect to theabove-mentioned contract. This will apply to alljourneymen plumbers and apprentices employedby me from May 29, 1967, to the date of theexpiration of said contract.IWILL bargain, upon request, with the Plumb-ing and Steamfitters Local Union 141, and, ifan understanding is reached, I will embody suchunderstanding in a signed agreement.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F FUNKE, Trial Examiner. Upon a charge filedinCase 15-CA-3058 on April 19, 1967, by Plumbersand Steamf•tters Local Union No. 141, herein the Union,against Standard Plumbing and Heating Company, Inc,hereinRespondent Standard, the General Counsel issueda complaint dated June 15, 1967, alleging Respondent Stand-ard violated Section 8(a)(5) and (1) of the Act Upona charge filed in Case 15-CA-3202 on November 11, 1967,by the Union against Sam F. Messina d/b/a StandardPlumbing Company, herein Respondent Messina, the Gener-alCounsel issued a complaint dated December 12, 1967,allegingRespondent Messina violated Section 8(a)(5) and(1) of the Act On the same date the General Counselissued an order consolidating said cases for the purposesof hearing Respondents Standard and Messina filed answersin each case denying the commission of any unfair laborpractices.These cases, with all parties represented, were heardbefore me on February 14 and 15 at Shreveport, Louisiana.At the conclusion of the hearing the parties were givenleave to file briefs and briefs were received from the GeneralCounsel and the Respondent on April 10.Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the followingFINDINGS ANDCONCLUSIONS1. JURISDICTIONAL FINDINGSRespondent Standard is a Louisiana corporation maintain-ing its office and principal place of business at Shreveport,Louisiana,where it is and has been engaged in the businessof making plumbing repairs, providing general plumbingservices and Roto-Rooter Sewer ServicesDuring the 12-month period preceding the issuance of the complaint inCase 15-CA-3058 Respondent Standard purchased mate-rialsvalued in excess of $50,000 from firms which inturn purchased materials valued in excess of $50,000 directlyfrom places outside the State of Louisiana RespondentStandard contends, however, that it is a retail enterpriseengaged in sales and plumbing repairs made to local consum-ers and that its total sales for the past year had totaledonly $327,061. This total does not meet the Board's jurisdic-tional standards for retail enterprises.Respondent was, however, a member of the Plumbingand Air Conditioning Contractors Association of Shreve-port,Inc. herein the Association,and engaged in collectivebargaining as a multiemployer group with other membersof the Association with the Union The record does notreveal the amount of business done, whether intrastateor interstate,of the other members of the Association. STANDARD PLUMBING & HEATING CO, INC447Dominic C. Messina, president of Respondent Standard,'testified that the other members of the Association wereengaged primarily in construction plumbing, i e, plumbinginstallations in buildings under construction. General Coun-sel's Exhibit 4, a letter from the president of the Associationdated April 5, 1967, lists 16 plumbing firms which weremembers of the Association as of that date I think itonly reasonable to infer that the total dollar figure ofsales and services of the Association, in view of RespondentStandard's total annual sales of $327,061, would exceed$500,000 annually I therefore find, reluctant as I am tomake a jurisdictional finding based on inference, thatRespondent Standard was, at the time of the alleged unfairlabor practices, engaged in commerce within the meaningof the Act 2 In so finding I am not passing upon thequestion as to whether or not Respondent Standard isa retail or nonretail enterprise' The admission in the answerthatRespondent Standard purchased goods and materialsvalued in excess of $50,000 annually from firms which,inturn, purchase more than $50,000 annually directly fromplaces outside the State of Arkansas establishes jurisdictionif Respondent Standard is a nonretail business The $500,000retail standard is met on the basis of Respondent Standard'smembership in the Association.As to Respondent Messina I find it unnecessary todetermine whether or not it meets the Board's standardsfor asserting jurisdiction. Legal jurisdiction over RespondentMessina is found in view of the fact that it purchasedgoods and materials valued in excess of $4,000 duringthe period from beginning May 29, 1967 until February29, 1968, directly from places outside the State of Louisiana.Because of the findings hereinafter made and for reasonslater stated I hold that the policies of the Act wouldbest be effectuated by asserting jurisdiction over Respondent.InTropicana Products, Inc.,122 NLRB 121, the employerfailed to appear at a representation hearing and the HearingOfficer took secondary evidence as to the commerce opera-tions of the employer The Board, pages 122 and 123,stated.The foregoing evidence conclusively demonstratesthat the Employer is extensively engaged in the ship-ment of goods in interstate commerce. The recorddoes not reveal, however, the precise value of theEmployer's interstate shipments, and thus does notshow that the Employer's operations satisfy the Board'sjurisdictional standards. These standards were adoptedby the Board,inter aiia,as an administrative aid to'Dominic's brother, Frank Messina, became vice president of Respond-ent Standard and the two owned the controlling interest in it2American Linen SupphCo, 128 NLRB 639Painting & DecoratingContractor[ Aciouation of Orange Counts Inc147 NLRB IFichernien'cCooperative As%n128 NLRB 62Local 20076 Sightseeing Guides &Lecturers Union of Greater VeccIorb ( -1 BT Sightseeing Tours Inc )133NLRB 985 This is true notwithstanding in employer', tender of resignationfrom the.eoocidtionLotal6 BuildingSiriiceEi» ploieec (Rani,e Building),128 NLRB 74'The General Counsel offered no evidence to establish that RespondentStandard was a nonretail enterpiseHe merely applied the nonretailstandards to its volume of business I do not think that thissustainshis burden of proof on the jurisdictional issue The admitted indirectinflow is sufficient to establish legal jurisdiction over Respondent StandardCfSouthern Dolomite,129 NLRB 1342facilitate its jurisdictional determinations in order thatitmight reduce the amount of time and energy expendedin the investigation of jurisdictional questions, so thatitmight concentrate its energies on substantive issuesin the many important cases coming before it andthus increase its case-handling capacity. The adoptionof such standards in no way precludes the Boardfrom exercising its statutory authority, in any properlyfiledcase,where legal jurisdiction alone is proven,if the Board is satisfied that such action will besteffectuate the policies of the Act. [Fn. 3 citesN.L.R.B.vW. B Jones Lumber Company, Inc.,245 F.2d 388(C A. 9) ]I therefore find that the discretion to exercise jurisdictionin this case rests solely with the Board °IL THE UNFAIR LABOR PRACTICESA Case 15-CA-3058Respondent Standard was incorporated in 1964 andDominic Messina became its president. Prior to that timethe same business was operated as a partnership composedof Dominic and his brother Frank Messina. The partnershipbecame a member of the Association in 1948 or 1949and Respondent Standard became a member of the Associa-tionwhen incorporatedDominicMessina testified thathe was a member of the Association's bargaining committeeduring negotiations leading to the last three contracts, whichincluded the one made effective April 1, 1967, and expiringMarch 31, 1969 (G. C. Exh. 3 )'Respondent Standard, as a member of the Association,had been a party to all prior contracts which were signedby the chairman of the Association's Negotiating Committeeand which were binding upon the members.Respondent Standard did not sign the April 1, 1967,agreementMessina testified that it was his position, andhad been for some time, that the contract should containa split scale, one for the construction plumbers and onefor the repair shop plumbers All other members of theAssociationwere construction plumbers6 and, accordingtoMessina, could pay higher rates than he could affordMessina, on behalf of the Association and also on behalfof Respondent Standard's individual position, participatedin the negotiations from December 1966 until March 30,1967.Messina told the other members of the Associationon the night of March 30, the final night of negotiations,that he would agree to a wage increase of $1.02 per hour'Ido not regard direct inflow in excess of $4,000 asde minionsCfLamar Hotel,127 NLRB No 11'The contract, article If, covers all journeymen plumbers and apprenticeswithin the jurisdiction of the Association I therefore find that theappropriate unit consists ofAll journeymen plumbers and apprentices employed by the Employerat its Shreveport, Louisiana, shop, excluding office clerical employees,guards, and supervisors as defined by the ActConstruction plumbers performed the plumbing work on new construc-tionMessina testified that 95 percent to 98 percent of RespondentStandard's sales were for local repair work and that only on a fewoccasions did it perform so-called construction plumbing 448DECISIONSOF NATIONALLABOR RELATIONS BOARDbut that "I don'twant tohave anything else to do. Icannot survive" He then "went over and sat on a stoolby the wall, and I did not have anything else to do withnegotiations." The Association and the Union finally agreedon a wage scale increasing rates to $1 20 per hour withan additional 3 cents for a welfare fund. The next daytheAssociation and the Union ratified the agreement,althoughMessina did not vote and told Dick Fitzgerald,chairman of the Association's Negotiating Committee, thathe would have to get out of the Association. On April1, 1967, he prepared a letter of withdrawal from the Associa-tion which he delivered to the president of the Associationa few days later. (Joint Exh 7 )On the evening of March 31 Messina told his employeesthat he was no longer a party to any union contractand that the men could either work for him or go backto the Union. He offered them a 20-cent-per-hour increaseeffective as of Monday, April 3; told them he would payfor their uniforms and guaranteed at least one employeea 40-hour week.'Based on the foregoing statement of facts, taken fromthe testimony of DominicMessina,I find Respondent Stand-ard violated Section 8(a)(5) and (1) of the Act by refusingto agree to and accept the contract executed on AprilIby the Association and the UnionIt is, asthe Boardhas consistently held, unlawful for an employer who isa member of a multiemployer bargaining group to withdrawfrom multiemployerbargainingafter negotiations have beeninitiatedwith the union. Due and timely notice is, absentunusualcircumstances, required to be given before negotia-tions start!Ialso find Respondent Standard violated Section 8(a)(5)and (1) by granting its employees 20 cents per hour increaseand agreeing to pay for their uniforms without noticeto or bargaining with the Union concerning such benefits.Ido not, however, find that these benefits were conditionedon or offered as an inducement to the men to abandonthe Union No hostility toward the Union has been shownand Messina attempted to reach agreement with the UnionafterApril 1 based on a split scale contract. Under thesecircumstances and since a finding of an independent violationof Section 8(a)(1) would not add to the remedial orderrecommended, I find it unnecessary to pass on that issue'FollowingMessina's speech to his employees on March31 an employee named Spears quit,tellingMessina thathe (Spears) was getting old and would "spend the restof my time in the union shop." Tommy Messina, a nephew,also quit, telling Dominic that he had a card with a Califor-nia local, had pension rights there and would return to'Messina said his men alwaysworked 40hours per week, althoughitwas not guaranteedRetail4sionaiesInc1220NLRB 388-1ndersun LithographConipam Inc124 NLRB920 CILI S Lingerie Corp170 NLRB No 77'The GeneralCounsel argues that Respondent Standard's offer topay the fines of any employees who might be fined for continuingworking violated Section 8(a)(1)There is no evidence that the Employerwas doing more than protecting those employees who wished to continueworking,a right the Act confers on them, from possible reprisal bytheUnionHe neither interfered with their right to work nor withtheir right to strikeCalifornia. Another employee named Bell also quit to remaina union member.Although the Union started picketing Respondent Stand-ard's place of business on April 19 I do not find thatemployees Spears, Bell, and Messina engaged in a strikeagainstRespondent Standard."' All three, on the recordbefore me, voluntarily quit their employment with no expec-tation of returning and without stating they would returnifMessina signed a contract with the Union In any eventneither the issue of an unfair labor practice strike northe issue of reinstatement was properly before me sinceno application for reinstatement had been made at thetime of the hearingB Case15-CA-3202The issues posed are whether Respondent Messina refusedto bargain in good faith with the Union and whether,as a successor to Respondent Standard, it became obligatedto remedy its predecessor's unfair labor practicesSam Francis Messina, nephew of Dominic and son ofFrank Messina, had been employed by Respondent StandarduntilMay 26, 1967 Sometime prior to May 26 Sam receivedhis plumber's license and then, on May 26, entered intothe lease and sale agreements, as above set forth, by whichhe took over the business of Respondent Standard " Follow-ingDominic's speech to his employees,supra,Sam spoketo them, telling them he was starting business the followingMonday and would hire any employees who would workfor him He commenced operations as a plumbing repairand service shop and testified that it was similar to Respond-ent Standard's business, adding, "But that's the only businessIknow, I am a repair plumber." A comparison of thepayroll of Respondent Standard for the period May 19-26 (G C. Exh 19-a) and the payroll of Respondent MessinaforMay 29-June 2 establishes that there were 18 employees,excluding Dominic, Frank and Sam Messina on each payroll.All 18 who had been employed by Respondent Standardbecame employees of Respondent Messina On February2,1968, 15 of these employees were on the payroll ofRespondentMessina which at that time had a total of25 employees. (G C. Exh. 21-b.)Sam Messina denied any knowledge of unfair labor prac-tices on the part of Respondent Standard. Sam Messinadid know, however, that Respondent Standard had notsigned the new contract with the Union and that theUnion was picketing Respondent Standard The picket signsreadSTANDARD PLUMBING UNFAIR TO LOCALPLUMBERS AND STEAMFITTERSLOCAL UNION 141.'210The Union continued to picket the premises which were occupiedby Respondent Standard after the lease to Respondent Messina Respond-ent Standard did continue its business on a greatly reduced scale atthese premises after the lease" No evidence was offered that the purpose of the sale was to evadethe statutory bargaining obligation of Respondent Standard I find thetransaction was bona fide" The sign remained unchanged after the transfer of the businessto Respondent Messina STANDARD PLUMBING & HEATING CO, INC.Sam acquired knowledge that unfair labor practices hadbeen charged when charges were filed against RespondentMessina and he was so notified by Board Agent Gentile."Dominic Messina could not remember ever discussing thecharges filed , againstRespondent Standard with Samalthough he did have discussions concerning them withFrank Messina, (Dominic's former partner and vice presi-dent of Respondent Standard). It is difficult to believethat neither his father nor his uncle would discuss thesecharges with Sam before he took over the business. Neverthe-less I find that notice of a labor dispute which involvedpicketing of the premises where Sam worked and whichhe was about to lease constituted acaveatsufficient toput him on notice. While I do not expect a journeymenplumber fully to understand the sundry obligations imposedby the statute I would not permit either his ignorancenor innocence to relieve him from those obligations. Hisemployees are not to be deprived of their rights on suchgrounds.Sam Messina testified that he did not notify the Unionof the change of ownership and stated, and this is notcontradicted, that the Union did not at any time requestthat he bargain with it. Accordingly no negotiations wereever held and there the matter rested at the time of hearingBased upon the foregoing facts, substantially uncontradict-ed, I reach the following conclusions.1.Respondent Messina is a successor employing industryto Respondent Standard" and as such is obligated to remedythe unfair labor practices of its predecessor. InPermaVinyl Corporation, et al.,164 NLRB No 119, the Board,reversingSyms Grocer Co.,109 NLRB 346, held that "onewho acquires and operates a business of an employer foundguilty of unfair labor practices in basically unchanged formunder circumstances which charge him with notice of unfairlabor practices charges against his predecessor should beheld responsible for remedying his predecessor's unlawfulconduct."2.Since no request for bargaining was ever made uponRespondent Messina I do not find that Respondent Messinaviolated Section 8(a)(5) and (1) of the ActiIiTHE REMEDYHaving found that Respondent Standard engaged in andisengaging in certain unfair labor practices it shall berecommended that it cease and desist from the same and" The charge is dated November 9, 1967,and the letter notifyingRespondent Messina ofthe filing ofthe charge,signed byCharlesMPaschal, Jr,ActingRegional Director for Region 15, is dated the sameday Both the letter and the charge named the Respondent as StandardPlumbing CompanyThe charge (paragraph1-d) named SamF Messinaas the person to contact"Wiley v Livingston,376 US 543, 551,NLR B v Hoppes MfgCo,170 F 2d 962, (C A 6)NLR B.vDowntownBakery,330 F 2d921 (C A6),Overnite TransportationCo v NLRB,372 F 2d 765,767-768 (C A 4) cert denied 389 U S 838Y L R B v luto VentshadeInc276 F 2d 303 306-308 (C A5)N L R B i Mi Farland306 F 2d 219(C A 10)MmntenanieIn,148NLRB 1299 CIV L R B i Birdmll-Stnc ddale Motor Co208 F 2d 231 (C A 10)449take certain affirmative action necessary to effectuate thepolicies of the Act.Having found that Respondent Messina is obligated, inso-far as possible, to remedy the unfair labor practices ofRespondent Standard, it shall be recommended thatRespondent Messina take certain affirmative action neces-sary to effectuate the policies of the ActHaving found that Respondent Standard was obligatedby law to give full force and effect to the contract madeeffectiveApril 1, 1967, and expiring March 31, 1969,between the Association and the Union, it shall be recom-mended that Respondent make whole all employees onitspayroll from April 1 through May 26, 1967, for anyloss of benefits, including wages, they may have sufferedby reason of Respondent Standard's failure to give fullforce and effect to such contract 15 Because all of theemployees on the payroll for said period appear to haveentered the employ of Respondent Messina on May 29,1967, Respondent Standard will be responsible for makingthese employees whole for loss of benefits from April 1to May 29, 1967.i6Having found that Respondent Messina was obligatedto remedy the unfair labor practices of Respondent Standarditshall be recommended that it give full force and effectto the contract, including its wage scale, between the Associ-ation and the Union for the balance of its term Sinceno unfair labor practices were found against RespondentMessina until the date of this Decision it shall be recom-mended that Respondent Messina shall give full force andeffect to said contract from a date starting 10 days afterreceipt of this Decision and continuing until the expirationof said contractUpon the basis of the foregoing findings and conclusions,Imake the following.CONCLUSIONS OF LAW1.By failing and refusing to give full force and effectto a collective-bargaining contract between the Associationand the Union, effective April 1, 1967, and expiring March31, 1969, and by unilaterally changing the terms and condi-tions of employment of its employees, Respondent Standardviolated Section 8(a)(5) and (1) of the Act.2. The unit appropriate for collective bargaining isAll journeymen plumbers and apprentices employedat Respondent Standard's Shreveport, Louisiana, plant,excluding office clerical employees, guards and supervi-sors as defined by the Act3The aforesaid unfair labor practices are unfair laborpractices within the meaning of the Act.4.Respondent Messina has not engaged in unfair laborpractices within the meaning of the Act" Dominic Messina testified that he was still doing business,havingreserved an office for himself at the leased premises The record doesnot indicate whether he employs or may in the future employ anyemployees at that address Any such employees would be entitled tothe benefits of the aforesaid contract until its expiration" Overnite TransportationCo v NLR B,372 F 2d 765, supra 450DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERA.Respondent Standard Plumbing and HeatingCompany,Inc., its officers,agents, successors,and assigns,shall-ICease and desist from-(a)Failing and refusing to give full force and effectto a collective-bargaining contractmade effective April1,1967, and expiring March 31, 1969, between Plumbingand Air Conditioning Contractors Association of Shreve-port, Inc, and Plumbing and Steamfitters Local Union141,which contract covers the terms and conditions ofemployment of journeymen plumbers and apprenticesengaged in the installing of all plumbing,air conditioning,refrigeration,and/or pipefitting systems and componentparts thereof,including fabrication,assembling,erection,installation,dismantling, repairing,reconditioning,adjust-ing, altering, servicing and handling, unloading,distributing,reloading,tyingon,and hoisting all piping materials,appurtenances,and equipment by any method,includingall hangers and supports of every description and all otherwork included in the trade jurisdictional claims of theUnited Association.(b)Effecting changes in the wages, hours, and otherterms and conditions of employment of its employees inthe unit found appropriate herein without notice to andconsultation with the Union2Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make whole its journeymen plumbers and apprenticesfor any loss of benefits,including loss of wages, theymay have suffered from its failure to give full force andeffect to the collective-bargaining agreement set forth inparagraph 1(a) of this Recommended Order."(b)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords, social security records, timecards, and personnelrecords necessary to analyze and compute the amountsdue its journeymen plumbers and apprentices employedafter April 1, 1967, under the terms of said contract.(c)Post at its Shreveport,Louisiana,shop copies ofthe attached notice marked "Appendix A."18 Copies ofsaid notice,on forms provided by the Regional DirectorforRegion 15, after being duly signed by an authorizedrepresentative of the Respondent Standard, shall be postedby the Respondent Standard immediately upon receipt there-of,and be maintained for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shallbe taken by the Respondent Standard to insure that such" This recommendation shall apply to all journeymen plumbers andapprentices on Respondent Standard's payroll between April 1 and May29, 1967, and to all journeymen plumbers and apprentices employedthereafter until the expiration of said contract" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the noticein the further event that the Board's Order is enforced by a decreeof a United States Court of Appeals,the words"a Decree of the UnitedStatesCourt of Appeals Enforcing an Order" shall be substituted forthe words "a Decision and Order "notices are not altered,defaced,or covered by any othermaterial.(d) Notify the Regional Director for Region 15, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent Standard has taken to complyherewith."It is further recommended that all allegations of thecomplaint not specifically found to be in violation of theAct be dismissed.B.Respondent Sam Messina d/b/a Standard PlumbingCompany, his agents,successors,and assigns shall takethe following affirmative action necessary to effectuate pur-poses of the Act1.Within 10 days from receipt of this Decision givefull force and effect to the collective-bargaining contract,including its rates of pay, made effective April 1, 1967,and expiring March 31, 1969, between Plumbing and AirConditioning Contractors Association of Shreveport, Inc ,and Plumbing and Steamfitters Local Union 141, covenngjourneymen and apprentices as more fully set forth inparagraph 1 (a) of this Recommended Order. Full forceand effect to the terms of this contract shall be given untilMarch 31, 19692.Post at his Shreveport,Louisiana,shop, copies ofthe attached notice marked"Appendix B "20 Copies ofsaid notice,on forms provided by the Regional DirectorforRegion 15, after being duly signed by an authorizedrepresentative of the Respondent Messina, shall be postedby the Respondent Messina immediately upon receipt there-of,and be maintained for 60 consecutive days thereafterin conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shallbe taken by the Respondent Messina to insure that suchnotices are not altered,defaced, or covered by any othermaterial3.Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrolland other records necessary to analyze and compute theamounts due its journeymen plumbers and apprenticesemployed after 10 days from the date of receipt of thisRecommended Order4.Notify the Regional Director for Region 15, in writing,within 20 days of this Decision,what steps it has takento comply herewith.21IT IS FURTHER RECOMMENDED that the complaint againstRespondent Messina be dismissed in its entirety." In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify the RegionalDirector for Region 15, in writing,within 10 days from the date ofthisOrder,what steps Respondent Standard has taken to comply here-with "'0In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the noticeIn the further event that the Board'sOrder is enforced by a decreeof a United States Court of Appeals,the words"a Decree of the UnitedStatesCourt of Appeals Enforcing an Order" shall be substituted forthe words,"a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 15, in writing,within 10 days from the date ofthis Order, what steps Respondent Messina has taken to comply herewith " STANDARD PLUMBINGAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employeesthat:WE WILL give full force and effect to the collective-bargaining agreement made effective April 1, 1967,and expiring March 31, 1969, between Plumbing andAir Conditioning Contractors Association of Shreve-port, Inc, and Plumbing and Steamfitters Local Union141, covering journeymen plumbers and apprenticesuntilthe expiration of said contractWE WILL make whole any journeymen plumbersand apprentices employed by us for any loss of benefits,includingour failure to pay the wage scale of saidcontract, they may have lost because we did not givefull force and effect to said contract. This will applyto all journeymen plumbers and apprentices employedby us from April 1 to May 29, 1967, and to anyjourneymen plumbers and apprentices employed afterMay 29 to date of the expiration of said contract.WE WILL NOT change the wages, hours, or otherterms and conditions of employment of our journeymenplumbers and apprentices without notice to and consul-tationwith Plumbing and Steamfitters Local Union141STANDARD PLUMBING ANDHEATING COMPANY, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate& HEATING CO,INC451directly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employeesthatIWILL, within 10 days from the date I receiveda copy of the Trial Examiner's Decision in Case No.3202, give full force and effect to the collective-bargain-ing contract, including its rates of pay, made effectiveApril 1, 1967, and expiring March 31, 1969, betweenPlumbing and Air Conditioning Contractors Associa-tion of Shreveport, Inc., and Plumbing and SteamfittersLocal Union 141 This contract covers all journeymenplumbers and apprentices employed by me Full forceand effect shall be given by and until the expirationdate of said contract, March 31, 1969.SAM F MESSINA d/b/aSTANDARD PLUMBINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans, Louisi-ana 70113, Telephone 527-6391.